IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                 August 18, 2009
                                No. 08-11055
                             Conference Calendar              Charles R. Fulbruge III
                                                                      Clerk

UNITED STATES OF AMERICA,

                                            Plaintiff-Appellee

v.

EMILIO ARNOLDO ORTIZ-COCA,

                                            Defendant-Appellant


                 Appeal from the United States District Court
                      for the Northern District of Texas
                         USDC No. 3:07-CR-385-ALL


Before HIGGINBOTHAM, DAVIS, and CLEMENT, Circuit Judges.
PER CURIAM:*
      Appealing the judgment in a criminal case, Emilio Arnoldo Ortiz-Coca
presents arguments that he concedes are foreclosed by United States v. Brown,
920 F.2d 1212, 1216-17 (5th Cir. 1991), abrogated on other grounds by United
States v. Candia, 454 F.3d 468, 472-73 (5th Cir. 2006), which held that a district
court may order a term of imprisonment to run consecutively with an unimposed




      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                             No. 08-11055

state sentence.   The Government’s motion for summary affirmance is
GRANTED, and the judgment of the district court is AFFIRMED.




                                   2